As filed with the Securities and Exchange Commission on December 17, 2013 File Nos. 333–16093 811–07923 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N–1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post–Effective Amendment No.69 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.70 CITY NATIONAL ROCHDALE FUNDS (Formerly, CNI Charter Funds) (Exact Name of Registrant as Specified in its Charter) 400 North Roxbury Drive Beverly Hills, California 90210 (Address of Principal Executive Office) (800) 708-8881 (Registrant’s Telephone Number, Including Area Code) William J. Souza, Esq. 400 North Roxbury Drive Beverly Hills, California 90210 (Name and Address of Agent for Service) It is proposed that this filing will become effective: [] immediately upon filing pursuant to Rule 485(b) [X] on December 30, 2013 pursuant to Rule 485(b) [] 60 days after filing pursuant to Rule 485(a)(1) [] 75 days after filing pursuant to Rule 485(a)(2) [ ] on (date) pursuant to Rule 485(a)(1) If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Please Send Copy of Communications to: MICHAEL GLAZER Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071-3106 EXPLANATORY NOTE This Post-Effective Amendment No. 69 to the Registration Statement on Form N-1A for City National Rochdale Funds (the “Trust”) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933 (the “1933 Act”) solely for the purpose of delaying, until December 30, 2013, the effectiveness of Post-Effective Amendment No. 65 (“PEA No. 65”), which was filed with the Commission via EDGAR Accession No. 0001398344-13-004701 on October 4, 2013, pursuant to paragraph (a)(2) of Rule 485 under the 1933 Act.Since no other changes are intended to be made to PEA No. 65 by means of this filing, Parts A, B and C of PEA No. 65 are incorporated herein by reference. PART A – PROSPECTUS The Prospectus for the City National Rochale Municipal High Income Fund is incorporated herein by reference to Part A of PEA No. 65. PART B – STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information for the City National Rochdale Municipal High Income Fund is incorporated herein by reference to Part B of PEA No. 65. PART C – OTHER INFORMATION The Part C of this Post-Effective Amendment is incorporated herein by reference to Part C of PEA No. 65. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”) and the Investment Company Act of 1940, as amended, the Registrant, City National Rochdale Funds, certifies that it meets all requirements for effectiveness of this Post-Effective Amendment to the Registration Statement pursuant to Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Beverly Hills, the State of California, on this 17th day of December, 2013. CITY NATIONAL ROCHDALE FUNDS By: /s/ Garrett D’Alessandro Garrett D’Alessandro President, Chief Executive Officer Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment to Registrant’s Registration Statement has been signed below by the following persons in the capacities indicated on December 17, 2013. Signature Title Date /s/ Garrett D’Alessandro President & Chief December 17, 2013 Garrett D’Alessandro Executive Officer /s/ Eric Kleinschmidt Controller & Chief December 17, 2013 Eric Kleinschmidt Operating Officer /s/ Irwin G. Barnet* Trustee December 17, 2013 Irwin G. Barnet /s/ Vernon C. Kozlen* Trustee December 17, 2013 Vernon C. Kozlen /s/ William R. Sweet* Trustee December 17, 2013 William R. Sweet /s/ James R. Wolford* Trustee December 17, 2013 James R. Wolford /s/ Daniel A. Hanwacker* Trustee December 17, 2013 Daniel A. Hanwacker /s/ Jay C. Nadel* Trustee December 17, 2013 Jay C. Nadel /s/ Andrew S. Clare* Trustee December 17, 2013 Andrew S. Clare /s/ Jon C. Hunt* Trustee December 17, 2013 Jon C. Hunt * By: /s/ Garrett D’Alessandro Garrett D’Alessandro, Attorney-in-Fact, pursuant to Power of Attorney
